Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol L. Gray Pizzuto seeks to appeal the district court’s order dismissing without prejudice her civil action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Pizzuto does not challenge in her informal brief the basis for the district court’s disposition, she has forfeited appellate review of the court’s order. Accordingly, we grant Pizzuto’s motion to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.